Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2021 has been entered.

Claims 6 and 8 have been canceled and claim 16 added.  Currently claims 1-5, 7 and 9-16 are still pending.

Note:  In preparing next response Applicant is advised to indicate where in the specification can support be found should claims be amended to include new limitations.  Please also indicate whether paragraph numbers are those of the specification as originally filed or of the published application.

Applicant’s amendment has overcome the presumption that 35 USC § 112(f) has been invoked for claims 1-13.  Therefore, the presumption has been withdrawn.

Applicant’s argument on pages 9-10 regarding to the objection to paragraph 40 is persuasive.  Therefore, the objection has been withdrawn.

Drawings

The drawings are objected to because:
Fig. 2C: per Figs. 1B and 2B the input to unit 110 should have been “Edge Information”

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Specification

The disclosure is objected to because of the following informalities:
Paragraph 42, line 6: “volume” should have been “value”
Paragraph 53, line 2: “S1001” should have been “S1102”
  
Appropriate correction is required.

Claim Objections

Claims 1 and 14-16 are objected to because of the following informalities:
Claim 1 (and similarly claims 14 and 15), line 11: “the at least one” should have been “the other of the at least one” since the first and the second edges clearly should have been obtained from different images 
Claim 16, line 18: “third low-contrast region” should have been “low-contrast region from the third image”

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 16 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.

Specifically, claim 16 has been amended to recite “a compositing unit configured to composite the first image and the second image using a weighting corresponding to the first edge, the second edge and the third low-contrast region, the weighting of the first image being higher than that of the second image and third image in case of the second edge and the low contrast region” in lines 16-20 and reference numerals 110, 111 of Fig. 1B, reference numeral 501 of Fig. 2C and paragraphs 5, 30 have been cited as providing support.  However, paragraph 5 recites “…composite the first image and the second image using a weighting corresponding to the edge and the low-contrast edge.”  Nothing about the third image is mentioned.  Paragraph 30 recites “An image processing apparatus that performs noise reduction processing by compositing multiple images, obtained by dividing an image into frequency bands, will be described” and is 

>>><<<
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5, 7 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1 (and similarly claims 14 and 15), the term "large" in line 2 of the second limitation from the end (“wherein the second detecting unit…”) is a relative term which renders the claim indefinite.  The term "large" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Dependent claims 2-5, 7 and 10-13 and the corresponding medium claim 14 and method claim 15 are similarly rejected.

Claim 1 (and similarly claims 14 and 15) further recites “wherein the second detecting unit is configured to calculate a low-contrast score that has a large value in case of the second edge, for each pixel.”  Note first that per Fig. 5 and equation 1 of the instant application the low-contrast score is defined for each pixel and is a function of the local variance at the pixel.  It is not clear how the low-contrast score can be “high” in the case of the second edge, when the only knowledge (as set forth in the claim) about the second edge is that it has a lower contrast than that of the first edge, and how the edges are associated with any pixel in the term “ for each pixel” in this limitation.  Therefore, the metes and bounds of claim 1 (and similarly claims 14 and 15) cannot be ascertained. Dependent claims 2-5, 7 and 10-13 are similarly rejected.

Claim 1 (and similarly claims 9, 14 and 15) further recites “a deciding unit configured to decide a composite ratio for each pixel, based on edge detection results by the first detecting unit, and the second edge detected by the second detecting unit.”  It is not clear what the relationship between the “each pixel” and the first and the second edges is: Does each pixel has a corresponding pair of first and second edges , or a specific pair of first and second edges corresponds to all pixels?  It is not clear, either, where the “each pixel” refers to the pixels of the first image, the second image or both.  Therefore, the metes and bounds of the claim cannot be ascertained. 

Claim 16 recites the limitation “the weighting of the first image being higher than that of the second image and third image in case of the second edge and the low contrast region” in lines 18-20.  Emphasis added.  Since composition is done on a pixel-by-pixel basis (per equation 4), it is not clear how the weighting at a pixel is related to the second edge and the low contrast region that do not have any appreciable relationship with that pixel.  Therefore, the metes and bounds of the claim cannot be ascertained.

Examiner’s comments:
In all disclosed embodiments described in Figs. 4, 11 and 17 an iterative process is shown in which at all but the lowest two levels the composition involves two images with one being the composite image resulted from the previous iteration, from the level below.  Several operations recited in the independent claim, such as the detection of edges and their respective contrast and the calculations of edge probability and of low-contrast score are performed on reduced images, not on composite mages.  Since both the first and the second images are frequency bands divided from the same image (see the preamble of the claims), neither can be a composite image.  This is also clear from claim 3.  Additionally, the iterative nature of the invention, which the examiner believes is critical to the invention, is not reflected in the claims.  In other words, the applicant is not really claiming the invention described in the specification.  While the original claims are part of the specification, if applicant’s intent is to claim the invention set forth in the specification part of the application, applicant is advised to amend the claim accordingly.

Allowable Subject Matter

Claims 1, 9, 14 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  When so amended, dependent claims 2-4, 7 and 10-13 will also be allowable.

The following is a statement of reasons for the indication of allowable subject matter: closest art of record, alone or in combination, does not disclose, teach or fairly suggest at least the following limitations of claims 1, 9, 12-15 and 16:
(Claims 1, 14 and 15) correct the composite ratio corresponding to the edge probability, based on the low-contrast score
(Claim 9) adds a correction value corresponding to a low-contrast region extracted by the second detecting unit to the ratio, thereby calculating the composite ratio
(Claim 12) calculate a low-contrast score that has a characteristic where a value thereof is near 0 in a case where the variance is a value that noise variance can assume, the value increases as variance increases, reaches a maximum value at a predetermined value, and further reduces as variance increases and approximates 0
(Claim 13) composite the first image and the second image based on an edge probability of the first image, a low-contrast region of the second image, and a low-contrast region of the third image
(Claim 16) composite the first image and the second image using a weighting corresponding to the first edge, the second edge and the third low-contrast region, the weighting of the first image being higher than that of the second image and third image in [Note: However, as discussed above, support for this element is not found]

Conclusion and Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        March 11, 2021